Title: To James Madison from John Finch, 20 May 1824
From: Finch, John
To: Madison, James


        
          Dear Sir
          At Mr J Vaughan’s Phila. May 20. 1824.
        
        I enclose a few pages which may serve to amuse a leisure moment. They were printed last year in the American Journal of Science.
        At Richmond I had the honor of dining with Chief Justice Marshall, and then proceeded to examine the country below the Falls. At Coll. Allen’s plantation there is a very extensive deposition of fossil shells, more than I have ever seen in any other situation, and many of them are of new genera and species. On the banks of James and York rivers are the fossil remains of sharks, crocodiles and cetaceous animals. My collections are not yet all of them arrived, but in the course of two or three months I may probably receive them, and have them properly arranged.
        Allow me to express my thanks for your kind attention whilst staying at Montpelier, and to present to yourself and Mrs. Madison the assurance of my highest respect. I have the honor to be, Sir, Your most obedient, faithful Servant,
        
          John Finch
        
      